03/09/2021


                                          DA 20-0131
                                                                                    Case Number: DA 20-0131


              IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2021 MT 62N



RONALD LATRAY,

              Petitioner and Appellant,

         v.

STATE OF MONTANA,

              Respondent and Appellee.



APPEAL FROM:          District Court of the Thirteenth Judicial District,
                      In and For the County of Yellowstone, Cause No. DV 19-985
                      Honorable Rod Souza, Presiding Judge


COUNSEL OF RECORD:

               For Appellant:

                      Ronald O. LaTray, Self-Represented, Shelby, Montana

               For Appellee:

                      Austin Knudsen, Montana Attorney General, Michael P. Dougherty,
                      Assistant Attorney General, Helena, Montana

                      Scott D. Twito, Yellowstone County Attorney, Billings, Montana



                                                  Submitted on Briefs: February 10, 2021
                                                            Decided: March 9, 2021


Filed:
                                c.,.--.6--4(
                      __________________________________________
                                       Clerk
Chief Justice Mike McGrath delivered the Opinion of the Court.


¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Ronald LaTray appeals from a January 30, 2020 District Court order denying his

petition for postconviction relief. We affirm.

¶3     In March 2015, Ronald LaTray (LaTray) was arrested and charged with felony

Driving Under the Influence (DUI), to which he subsequently filed a plea of nolo

contendere. State v. LaTray, No. DA 17-0417, 2018 MT 305N, ¶ 2, 2018 Mont. LEXIS

432. The conviction was subsequently upheld on appeal. LaTray, ¶¶ 8, 10. LaTray filed

a petition for postconviction relief (PCR) on July 18, 2019, alleging that the sentencing

court lacked the statutory authority to sentence him as a persistent felony offender (PFO)

based on his 1999 and 2009 DUI convictions. The District Court denied LaTray’s petition

on the merits and this appeal followed. Subsequently, LaTray filed a document entitled

“AMENDMENT TO APPELLANT BRIEF: ADDITIONAL ISSUE.”

¶4     We review a district court’s denial of a PCR petition by determining whether the

findings of fact are clearly erroneous and whether the conclusions of law are correct.

Lacey v. State, 2017 MT 18, ¶ 13, 386 Mont. 204, 389 P.3d 233.




                                             2
¶5     LaTray argues on appeal that the District Court erred in interpretating LaTray’s

1999 and 2009 DUI convictions as prior felonies designating him a PFO under Montana

law because they were each a “fourth or subsequent conviction” for DUI.

See § 61-8-714(4), MCA (1995) (“On the fourth or subsequent conviction [for driving

under the influence of alcohol or drugs], the person is guilty of a felony offense.”);

§ 61-8-731(1), MCA (1997) (“On the fourth or subsequent conviction under

61-8-714 . . . the person is guilty of a felony.”). Similarly, LaTray argues that applying

these sentencing statutes to consider his prior convictions raises ex post facto concerns.

¶6     LaTray’s arguments here constitute purely legal contentions that could have been

raised on direct appeal. Grounds for relief that could reasonably have been raised on direct

appeal may not be raised, considered, or decided in postconviction proceedings.

Section 46-21-105(2), MCA; see Sanders v. State, 2004 MT 374, ¶ 14, 325 Mont. 59, 103

P.3d 1053. LaTray’s claims are not based on material that is outside of the record, such as

claims of discovery of new evidence or ineffective assistance of counsel.           Because

LaTray’s arguments could have been raised on direct appeal, we do not consider them in

the context of a PCR proceeding here. Though the District Court denied LaTray’s PCR

petition on the merits, we need not retrace the District Court’s specific rationale to uphold

its ultimately correct result. State v. Betterman, 2015 MT 39, ¶ 11, 378 Mont. 182, 342

P.3d 971.

¶7     Finally, LaTray’s proposed amendment to his brief argues that he should have been

entitled to the benefit of a 2017 revision to the definition of a PFO during sentencing.

See § 46-1-202(18), MCA (2017) (requiring defendant be convicted of at least one sexual

                                             3
or violent felony to be eligible for PFO status); 2017 Mont. Laws ch. 321, § 44 (providing

that the amendment applies only to offenses committed after June 30, 2017). However,

this argument was not raised in LaTray’s PCR petition below. We do not address

arguments raised for the first time on appeal, including in PCR proceedings. Griffin v.

State, 2003 MT 267, ¶ 15, 317 Mont. 457, 77 P.3d 545. Therefore, we do not reach the

merits of LaTray’s argument here.

¶8     We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law.

¶9     Affirmed.


                                                 /S/ MIKE McGRATH


We Concur:

/S/ LAURIE McKINNON
/S/ BETH BAKER
/S/ DIRK M. SANDEFUR
/S/ INGRID GUSTAFSON




                                             4